PROMISSORY NOTE

$23,500,000.00 October 25, 2007

For value received, NNN VF 7777 BONHOMME AVENUE, LLC, a Delaware limited
liability company (“Borrower”), promises and agrees to pay to the order of
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“Lender”), in
lawful money of the United States of America, the principal sum of TWENTY-THREE
MILLION FIVE HUNDRED AND NO/100 DOLLARS ($23,500,000.00) or so much thereof as
may be outstanding under the Loan Agreement of even date herewith between
Borrower and Lender (the “Loan Agreement”), with interest on the unpaid
principal sum owing thereunder at the rate or rates or in the amounts computed
in accordance with the Loan Agreement, together with all other amounts due
Lender under the Loan Agreement, all payable in the manner and at the time or
times provided in the Loan Agreement. Capitalized terms used herein, but not
defined, shall have the meanings assigned to them in the Loan Agreement.

If not sooner due and payable in accordance with the Loan Agreement, Borrower
shall pay to Lender all amounts due and unpaid under the Loan Agreement on
October 31, 2010, or on any earlier Maturity Date as set forth in the Loan
Agreement. Unless otherwise specified in writing by Lender, all payments
hereunder shall be paid to Lender at c/o GEMSA Loan Services, L.P., File 59229,
Los Angeles, California 90074-9229. Lender reserves the right to require any
payment on this Note, whether such payment is a regular installment, prepayment
or final payment, to be by wired federal funds or other immediately available
funds. All payments to Lender shall be drawn on an account owned by Borrower or
another Person approved in writing in advance by Lender and maintained at a
banking institution organized under the laws of the United States or one of its
constituent States, or at a federally-regulated securities broker-dealer.

Borrower, co-makers, sureties, endorsers and guarantors, and each of them,
expressly waive demand and presentment for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, notice of intent to accelerate
the maturity hereof, notice of the acceleration of the maturity hereof, bringing
of suit and diligence in taking any action to collect amounts called for
hereunder and in the handling of securities at any time existing in connection
herewith; such parties are and shall be jointly, severally, directly and
primarily liable for the payment of all sums owing and to be owing hereon,
regardless of and without any notice, diligence, act or omission as or with
respect to the collection of any amount called for hereunder or in connection
with any right, lien, interest or property at any and all times had or existing
as security for any amount called for hereunder.

This Note evidences all advances made, interest due and all amounts otherwise
owed to Lender under the Loan Agreement. This Note is executed in conjunction
with the Loan Agreement and is secured by the liens and security interests
created under the Loan Documents (including those arising under the Mortgage).
Reference is made to the Loan Agreement for provisions relating to repayment of
the indebtedness evidenced by this Note, including mandatory repayment,
acceleration following default, late charges, default rate of interest,
limitations on interest, restrictions on prepayment, and participation interest
(if any).

If this Note is placed in the hands of an attorney for collection, by suit or
otherwise, or to enforce its collection, or to protect the security of its
payment, the undersigned shall pay all reasonable costs of collection including
reasonable attorneys’ fees.

The right to plead any and all statutes of limitation as a defense to any demand
on this Note, or any guaranty hereof, or any agreement to pay the same, or any
demand secured by the Loan Documents, or any and all obligations or liabilities
arising out of or in connection with this Note or in the Loan Documents, is
expressly waived by Borrower, co-makers, sureties, endorsers and guarantors to
the fullest extent permitted by law.

Borrower’s liability hereunder is subject to the limitation on liability
provisions of Article 13 of the Loan Agreement. This Note has been executed and
delivered in and shall be construed in accordance with and governed by the laws
of the State of Missouri and of the United States of America.

Oral agreements or commitments to loan money, extend credit or to forbear from
enforcing repayment of a debt including promises to extend or renew such debt
are not enforceable. To protect you (borrower[s]) and us (creditor) from
misunderstanding or disappointment, any agreements we reach covering such
matters are contained in this writing, which is the complete and exclusive
statement of the agreement between us, except as we may later agree in writing
to modify it.

Executed as of the date first written above.

NNN VF 7777 BONHOMME AVENUE, LLC,
a Delaware limited liability company

          By:   NNN 2003 VALUE FUND, LLC,     a Delaware limited liability
company,
 
  Sole Member  

 
  By:   TRIPLE NET PROPERTIES, LLC,

a Virginia limited liability company,
Manager

By: /s/ Richard Hutton
Name: Richard Hutton
Title: Executive Vice President


